NO. 07-05-0269-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



AUGUST 17, 2005



______________________________



IN RE ROBERT PALMORE, RELATOR

_______________________________



Before REAVIS and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

By this original proceeding, relator Robert Palmore, acting 
pro se,
(footnote: 1) seeks a writ of mandamus to compel the judge of the 242
nd
 District Court of Hale County, whom he did not name in the petition, to rule on and reform certain allegedly illegal sentences and judgments previously imposed in cause numbers 8901B10-118CR, 8901B10-120CR, 8904B10-209CR and 8906B10-260CR.  We dismiss the petition.

The required filing fee of $75.00 did not accompany relator’s petition.  Unless a party is excused from paying a filing fee, the Clerk of this Court is required to collect filing fees set by statute or the Supreme Court when a petition in an original proceeding is presented for filing.  
Tex. R. App. P.
 5 and 12.1(b).

Additionally, Rule 52.3 of the Texas Rules of Appellate Procedure prescribes the mandatory contents for a petition for mandamus.  Specifically, relator has failed to comply with subparagraphs (a), (b), (c) and (j) of Rule 52.3.  

Thus, because relator has not paid the required filing fee and has not complied with the requirements of Rule 52 of the Texas Rules of Appellate Procedure, we must dismiss this proceeding.



Mackey K. Hancock

Justice







FOOTNOTES
1:1
A 
pro se
 litigant is held to the same standards as licensed attorneys and must comply with applicable laws and rules of procedure.  
Holt v. F.F. Enterprises
, 990 S.W.2d 756, 759 (Tex.App.–Amarillo 1998, no pet.).